

Exhibit 10(e)



















 


TRUST AGREEMENT


Between


PPL CORPORATION


And


WACHOVIA BANK, N.A. AS TRUSTEE















--------------------------------------------------------------------------------



PPL REVOCABLE DIRECTOR NON-QUALIFIED PLANS TRUST


TABLE OF CONTENTS




ARTICLE



 
I
Establishment, Purpose and Nature of Trust Fund
       
II
Contributions to Trust Fund and Allocation to Plan Accounts
       
III
Cessation of Payments from Trust Fund While Company Insolvent
       
IV
Payments from Trust Fund While Company Solvent
       
V
Responsibilities of the Trustee
       
VI
Fees, Expenses and Taxes
       
VII
Accounts of the Trustee
       
VIII
Resignation or Removal of the Trustee
       
IX
Action of PPL
       
X
Reservation of Powers
       
XI
Surplus Plan Accounts and Termination of Trust
       
XII
Merger or Consolidation of the Trustee
       
XIII
Miscellaneous





--------------------------------------------------------------------------------



TRUST AGREEMENT
Between
PPL CORPORATION
And
WACHOVIA BANK, N.A., AS TRUSTEE


This Agreement and Declaration of Trust (hereinafter called the "Trust
Agreement") made as of the 1st day of January, 2007, by and between PPL
Corporation, a corporation organized and existing under the laws of the
Commonwealth of Pennsylvania, with its principal place of business at Allentown,
Pennsylvania, hereinafter referred to as “PPL" or the "Company,” and Wachovia
Bank, N.A., with its principal place of business at Charlotte, North Carolina,
hereinafter called the "Trustee",
WITNESSETH:
WHEREAS, PPL has heretofore adopted the Directors Deferred Compensation Plan for
certain of the members of its Board of Directors (such members and their
designated beneficiaries where applicable being hereinafter referred to
collectively as the "Participants" and individually as a "Participant") and may
hereafter adopt other such plans or other agreements; and
WHEREAS, PPL has heretofore entered into a trust agreement dated April 1, 2001
between PPL, as grantor, and Wachovia Bank, as trustee, titled the PPL Director
Nonqualified Plans Trust (the "Director Plans Trust"); and
WHEREAS, PPL wishes to establish this grantor trust, hereinafter called the
"Trust," for the collective investment of such property as may from time to time
be contributed thereto, subject only to the claims of PPL's general creditors in
the event of PPL's Insolvency (as defined in Article III); and
WHEREAS, PPL wishes the Trust to be used in connection with such plans or
agreements as have been designated under Article X and Appendix A of the
Director Plans Trust (which plans and agreements are hereinafter called the
"Plans" collectively or the "Plan" individually), although the Trust may not
necessarily hold sufficient assets to satisfy all of the benefits to be provided
under the Plans, and which together with the Director Plans Trust is intended to
fund certain benefits provided under the Plans in connection with a "Change in
Control" (as defined in Paragraph 10.3); and
WHEREAS, the Trustee is willing to hold and administer such trust assets
pursuant to the terms of this Trust Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, PPL and the Trustee intending to be legally bound hereby, do
covenant and agree as follows:


--------------------------------------------------------------------------------



Article I
Establishment, Purpose and Nature of Trust Fund


1.1 PPL hereby establishes with the Trustee a trust consisting of such cash
and/or marketable securities as shall be paid to the Trustee with respect to the
Plans pursuant to Article II, Paragraph 2.1. The Trust shall be known as the PPL
REVOCABLE NONQUALIFIED DIRECTOR PLANS TRUST. The creation of this Trust is not
intended to create an employee benefit plan subject to Title I of the Employee
Retirement Income Security Act of 1974. The Trust is intended to constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended.
1.2 The Trust shall consist of all contributions to the Trust by PPL and the
earnings and losses thereon (including unrealized gains and losses), less
disbursements therefrom (hereinafter called the "Trust Fund"). The principal of
the Trust, and any earnings thereon shall be held separate and apart from other
funds of PPL and shall be used exclusively for the uses and purposes of
Participants, and general creditors as herein set forth. Participants shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plans and this Trust Agreement shall be
mere unsecured contractual rights of Participants against PPL. Any assets held
by the Trust will be subject to the claims of PPL's general creditors under
federal and state law in the event PPL becomes Insolvent.
1.3 The Trust hereby established is revocable and amendable by PPL] at all
times.
1.4 The Trust Fund shall be held by the Trustee, subject to the reservation of
powers under Paragraphs 10.1 and 10.2 of Article X, for the purpose of
providing, immediately prior to a Change in Control, or at such other time or
times as PPL may in its sole discretion determine, funds to the Trustee under
the Director Plans Trust. The Trustee shall pay to the Director Plans Trust, on
notice from PPL that the time identifiable as immediately prior to a Change in
Control has occurred, all or such other amount of assets from the Trust Fund to
the Director Plans Trust, as directed by PPL. Notwithstanding the foregoing, the
Trust Fund shall be treated as an asset of PPL and shall remain subject to the
claims of PPL's general creditors in the event of PPL becomes Insolvent.
1.5 The rights, powers, titles, duties, discretions and immunities of the
Trustee shall be governed solely by this Trust Agreement and applicable state
and federal law.
1.6 The Trust is intended to be a grantor trust, of which PPL is the grantor,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Internal Revenue Code of 1986, as amended, Sections 671-678, and any
successor statute thereto, and shall be construed accordingly.
1.7 The Director Plans Trust and any persons who may be entitled to benefit
payments under the terms of the Plans shall not have any preferred claim on the
Trust Fund.
1.8 Notwithstanding anything else in this Agreement to the contrary: (1) the
Trustee is not a party to, and has, except as expressly provided herein, no
duties or responsibilities under, the Plans; (2) PPL shall be required to
certify in writing to the Trustee the identity of any party or person, whether
or not a fiduciary named in any Plans, which has the power to manage and control
Plan assets, and the Trustee shall be entitled to rely upon such certification
until notified otherwise in writing by PPL; and (3) in any case in which a
provision of this Agreement conflicts with any provision in any Plans, this
Agreement shall control. Notwithstanding the preceding sentence, the Trustee
reserves the right to seek a judicial and/or administrative determination as to
its proper course of action under this Agreement.
1.9 The intent of this Trust Agreement is to provide PPL with a revocable trust
that holds funds that may be available to pay to the Director Plans Trust at any
time, or should a Change in Control be imminent. The Trustee under this Trust
Agreement shall have no responsibility concerning the Plans except for the
requirement set forth in Paragraph 1.4. Although this Trust Agreement may be
funded upon the occurrence of a Potential Change in Control (as defined in
Paragraph 10.3), PPL, in its sole discretion, at any time, may instruct the
Trustee to return all Trust Funds to PPL, or may revoke the Trust.


--------------------------------------------------------------------------------



Article II
Contributions to Trust Fund and Allocation to Plan Accounts


2.1 Subject to the provisions of Paragraph 2.2, PPL may from time to time make,
or cause to be made, such contributions to the Trust Fund of cash and/or
marketable securities as it determines to be appropriate in its sole discretion
and are acceptable to the Trustee, which shall be held by the Trustee for the
benefit of the Director Plans Trust, subject to the reservation of powers under
Article X and the claims of PPL's general creditors in the event PPL becomes
Insolvent. The Trustee shall be accountable for all such contributions, but
shall have no duty to determine that the amounts thereof comply with the
provisions of the Plans.
2.2 Upon the occurrence of a Potential Change in Control, the Chief Executive
Officer of PPL (or his or her designee) may authorize a cash contribution to be
made to the Trust in an amount that, in the determination of PPL, is sufficient
to pay each Participant or beneficiary the benefits to which Participants or
their beneficiaries would be entitled pursuant to the terms of the Plans as of
the date of the Change in Control assuming each Participant ceased providing
services as of such date under circumstances giving rise to payment of benefits
under the Plans or any other amount determined by PPL, in its sole discretion.
2.3 The Trustee shall hold the Trust Fund without distinction as to principal or
income as a single commingled fund. The Trustee shall advise PPL of the Fair
Market Value (as defined in Paragraph 2.4 below) of assets in the Trust Fund as
of the close of each calendar year of the Trust, or at such more frequent
intervals as may be mutually agreed upon between PPL and the Trustee.
2.4 For purposes of this Trust Agreement, "Fair Market Value" for any security
shall be determined as follows:
(a) securities listed on the New York Stock Exchange, the American Stock
Exchange or any other recognized exchange shall be valued at their last sale
prices on the exchange on which securities are principally traded on the
valuation date (NYSE-Composite Transactions or AMEX-Composite Transactions
prices to prevail on any security listed on either of these exchanges as well as
on another exchange); and where no sale is reported for that date, the last bid
price shall be used.
(b) all other securities and assets shall be valued at their market values as
fixed by the Trustee's staff regularly engaged in such activities.


--------------------------------------------------------------------------------



Article III
Cessation of Payments from
Trust Fund While Company Insolvent


3.1 The Trust Fund shall be subject to claims of general creditors of PPL in the
event PPL becomes Insolvent, and at any time the Trustee has actual knowledge,
or has determined, that PPL is Insolvent, the Trustee shall deliver the Trust
Fund to satisfy such claims as a court of competent jurisdiction may direct. PPL
shall be considered "Insolvent" for purposes of this Trust Agreement if (1) PPL
is unable to pay its debts as they become due or (2) PPL is subject to a pending
proceeding as a debtor or a debtor-in-possession under the federal Bankruptcy
Code, 11 U.S.C. 101 et seq. (or any successor federal statute).
3.2 At all times during the continuance of this Trust, as provided in Section
1.3 hereof, the principal and income of the Trust shall be subject to claims of
general creditors of PPL under federal and state law as set forth below.
3.3 The Board of Directors and the Chief Executive Officer of PPL shall have the
duty to inform the Trustee in writing that PPL has become Insolvent and the
basis on which they consider PPL to be Insolvent. If a person claiming to be a
creditor of PPL alleges in writing to the Trustee that PPL has become Insolvent,
the Trustee shall determine whether PPL is Insolvent and, pending such
determination, the Trustee shall be excused from compliance with any instruction
by PPL for payment of funds to any person.
3.4 If the Board of Directors or the Chief Executive Officer of PPL informs the
Trustee in writing that PPL has become Insolvent, the Trustee shall
independently determine, within a reasonable time that in no event shall exceed
sixty days after receipt of such notice, whether PPL is Insolvent and, pending
such determination, the Trustee shall make no payments from the Trust Fund
(unless otherwise required by applicable law), shall hold the Trust Fund for the
benefit of PPL's general creditors, and shall resume payments from the Trust
Fund only after the Trustee has determined that PPL is not Insolvent (or is no
longer Insolvent, if the Trustee initially determined PPL to be Insolvent).
3.5 If at any time the Trustee has determined that PPL is Insolvent, the Trustee
shall make no payments to Participants and shall hold the assets of the Trust
for the benefit of PPL's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Participants or their beneficiaries to
pursue their rights as general creditors of PPL with respect to benefits due
under the Plans or otherwise.
3.6 The Trustee shall permit payment of Trust Funds in accordance with Article
IV of this Trust Agreement only after the Trustee has determined that PPL is not
Insolvent (or is no longer Insolvent). If the Trustee discontinues payments from
the Trust Fund and subsequently resumes such payments, the first payments
following such discontinuance shall include the aggregate amount of all payments
which would have been made under Article IV during the period of such
discontinuance (together with interest based upon the daily average, as
determined by the Trustee, of the Average Prime Rate Charged by Banks (Percent)
as published in the Business Conditions Digest, or any successor publication, of
the Social and Economic Statistics Administration, Bureau of Economic Analysis,
of the U.S. Department of Commerce, or any successor governmental agency).
3.7 Except as provided in Paragraph 3.3 or 3.4, or unless the Trustee has actual
knowledge that PPL is Insolvent, the Trustee shall have no duty to inquire
whether PPL is Insolvent. The Trustee may in all events rely on such evidence
concerning PPL's insolvency as may be a furnished to the Trustee which will give
the Trustee a reasonable basis for making a determination concerning PPL's
insolvency.
3.8 Nothing in this Trust Agreement shall in any way diminish any rights of a
person to pursue his rights as a general creditor of PPL under the Plans.

--------------------------------------------------------------------------------


Article IV
Payments from Trust Fund While Company Solvent


4.1 All payments from the Trust Fund while PPL is solvent shall be made by the
Trustee only as directed by PPL.
4.2 PPL shall have the right and the power at all times to direct the Trustee to
return to PPL or to divert to others any of the Trust assets, and the right and
the power to revoke the Trust and amend this Trust Agreement at any time.

--------------------------------------------------------------------------------


Article V
Responsibilities of the Trustee


5.1 The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims (the "Prudent Man Standard of Care"); provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by PPL which is
contemplated by, and in conformity with, the terms of the Plan or this Trust and
is given in writing by PPL. In the event of a dispute between PPL and another
party, the Trustee may apply to a court of competent jurisdiction to resolve the
dispute. The Trustee shall not be responsible for the title, validity or
genuineness of any property or evidence of title thereto received by it or
delivered by it pursuant to this Trust Agreement and shall be held harmless in
acting upon any notice, request, direction, instruction, consent, certification
or other instrument believed by it to be genuine and delivered by the proper
party or parties. Under no circumstances shall the Trustee be liable for
consequential, special, or speculative damages under the Trust Agreement even if
the Trustee is advised as to the possibility thereof. It is understood and
agreed that the Trustee shall be under no duty to take any action other than
herein specified with respect to any securities or other property at any time
deposited hereunder unless specifically agreed to by the Trustee in writing or
as otherwise provided in this Trust Agreement. Subject to PPL's power of
investment direction under Article X, the Trustee shall have exclusive authority
and discretion to hold, manage, care for and protect the Trust Fund and shall
have the following powers and discretions in addition to those conferred by law:
(a) To invest and reinvest the Trust Fund in such equities (of any
classification, including common and preferred stocks), fixed income, cash, cash
equivalents or other property (real, personal or mixed) and interests in
investment companies and investment trusts as the Trustee shall deem advisable,
excluding any obligations or security, or other property of PPL, whether or not
such investments and reinvestments be authorized by any state law for the
investment of Trust Funds generally;
(b) To sell, exchange, convey, transfer or dispose of, and also to grant options
with respect to, any property, whether real or personal, at any time held by it
by private contract or by public auction, for cash or upon credit, or partly for
cash and partly upon credit, as the Trustee may deem best, and no person dealing
with the Trustee shall be bound to see to the application of the purchase money
or to inquire into the validity, expediency or propriety of any such sale or
other disposition;
(c) To compromise, compound and settle any debt or obligation due to or from it
as the Trustee and to reduce the rate of interest thereon, to extend or
otherwise modify, or to foreclose upon default or otherwise enforce or act with
respect to any such obligation;
(d) If directed by PPL, the Trustee shall vote as instructed by PPL, in person
or by general or limited proxy, any stocks or other securities at any time held
in the Trust Fund, at any meeting of stockholders or security holders, in
respect to any business which may come before the meeting.
(e) To vote, in person or by general or limited proxy, any stocks or other
securities at any time held in the Trust Fund, at any meeting of stockholders or
security holders, in respect to any business which may come before the meeting;
to exercise any options appurtenant to any stocks, bonds or other securities for
the conversion thereof into other stocks, bonds or securities; to exercise or
sell any conversion or subscription rights appurtenant to any stocks, bonds or
other securities at any time held in the Trust Fund, and to make any and all
necessary payments therefor; to join in, and to approve, or to dissent from and
to oppose, any corporate act or proceeding, including any reorganization,
recapitalization, consolidation, merger, dissolution, liquidation, sale of
assets or other action by or plan in respect of corporations or properties, the
stocks or securities of which may at any time be held in the Trust Fund; to
deposit with any committee or depository, pursuant to any plan or agreement of
protection, reorganization, consolidation, sale, merger, or other readjustment,
any property held in the Trust Fund; and to make payment from the Trust Fund of
any charges or assessments imposed by the terms of any such plan or agreement;
(f) To accept and hold any securities or other property received by it under the
provisions of any of the subdivisions of this Article whether or not the Trustee
would be authorized hereunder then to invest therein;
(g) To borrow money on behalf of the Trust upon such terms and conditions as the
Trustee shall deem advisable to carry out the purposes of the Trust and to
pledge securities or other property of the Trust Fund in repayment of any such
loan;
(h) To enforce any right, obligation or claim in its discretion and in general
to protect in any way the interests of the Trust Fund, either before or after
default, and in case the Trustee shall, in its discretion, consider such action
for the best interest of the Trust Fund, to abstain from the enforcement of any
right, obligation or claim and to abandon any property, whether real or
personal, which at any time may be held by the Trustee;
(i) To make, execute, acknowledge and deliver any and all deeds, leases,
assignments, transfers, conveyances and any and all other instruments necessary
or appropriate to carry out any powers herein granted;
(j) To cause any investments from time to time held by it hereunder to be
registered in, or transferred into, its name as the Trustee or the name of its
nominee or nominees, and with or without designation of fiduciary capacity, or
to retain any investments unregistered or in form permitting transfer by
delivery, but the books and records of the Trustee shall at all times show that
all such investments are part of the Trust Fund;
(k) To hold any part or all of the Trust Fund uninvested;
(l) The Trustee may not invest in securities (including stock and the rights to
acquire stock) or obligations issued by PPL [or an Employer as that term is
defined in the Plan], except by reason of the inclusion of such securities in a
broadly inclusive index, mutual fund, or collective investment medium.
Notwithstanding anything else in this Agreement to the contrary, including,
without limitation, any specific or general power granted to the Trustee,
including the power to invest in real property, no portion of the Trust Fund
shall be invested in real estate. For this purpose, “real estate” includes, but
is not limited to, any direct or indirect interest in real property, leaseholds
or mineral interests.
5.2 If the Trustee undertakes or defends any litigation arising in connection
with this Trust, the Trustee shall act only under the Prudent Man Standard of
Care, and PPL agrees to indemnify the Trustee against the Trustee’s costs,
expenses and liabilities (including, without limitation, attorney’s fees and
expenses) relating thereto and to be primarily liable for such payments if the
following conditions are met: (a) the Trustee shall notify PPL as soon as
practicable after it has received actual notice of litigation, or when the
Trustee has reached a decision to undertake litigation but prior to filing a
complaint or other written notice to any party or agency, and (b) the Trustee
shall at all times afford PPL the reasonable opportunity to approve (which
approval shall not be unreasonably withheld) the hiring or discharge of legal
counsel and the settlement or other conclusion of any such litigation. If PPL
does not pay such costs, expenses and liabilities in a reasonably timely manner,
the Trustee may obtain payment from the Trust. In no event shall the Trustee
have any liability or responsibility to undertake or defend any litigation
unless the Trustee is reasonably assured of receiving payment of related fees
and expenses. The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person
other than PPL the proceeds of any borrowing against such policy.
5.3 The Trustee, at the expense of the Trust or PPL, may consult with legal
counsel (who prior to the occurrence of a Change in Control may also be counsel
for PPL generally) with respect to any of its duties or obligations hereunder. 
The Trustee may consult with counsel, and the Trustee shall not be deemed
imprudent by reason of its taking or refraining from taking any action, prior to
the occurrence of a Change in Control, in accordance with the opinion of counsel
for PPL. PPL agrees to indemnify and hold the Trustee harmless from and against
any loss, costs and expenses including without limitation reasonable attorneys'
fees and other costs and expenses incident to any suit, action, investigation,
claim or proceeding that the Trustee may incur in the administration of the
Trust Fund, and this provision shall survive termination of this Trust Agreement
and the Trust, provided the following conditions are met: (a) the Trustee shall
act at all times under the Prudent Man Standard of Care, (b) the Trustee shall
notify PPL as soon as practicable after it has received actual notice of the
suit, action, investigation, claim or proceeding, and (c) the Trustee shall at
all times afford PPL the reasonable opportunity to approve (which approval shall
not be unreasonably withheld) the hiring or discharge of legal counsel and the
settlement or other conclusion of any such matter. The Trustee shall not be
required to give any bond or any other security for the faithful performance of
its duties under this Trust Agreement, except such as may be required by any law
which prohibits the waiver thereof.
5.4 The Trustee shall not be responsible in any manner whatsoever for the
correctness of the recitals of fact herein (other than recitals of fact relating
solely to the Trustee and its power and authority to enter into and perform this
Trust Agreement) all of which have been made by PPL solely; and the Trustee
shall not be responsible or accountable in any manner whatsoever for or with
respect to the validity or sufficiency of this Trust Agreement and makes no
representation with respect thereto. The Trustee shall not be responsible for
the sufficiency of the Trust to pay the benefits contemplated by the Plans or
for the use or application by PPL of any monies held in the Trust when disbursed
in conformity with this Trust Agreement.
5.5 During the term of this Trust, all of the income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested.
5.6 Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
5.7 The Trustee shall not be liable for any expense, loss, claim or damage
(including counsel fees) suffered by the Plan or Participant arising out of or
caused by any delay in, or failure of, performance by the Trustee, in whole or
in part, arising out of, or caused by, unforseeable circumstances beyond the
Trustee’s control, including without limitation: acts of God, interruption,
delay in, or loss (partial or complete) of electrical power or external computer
(hardware or software) or communication services (including access to book-entry
securities systems maintained by Federal Reserve Bank of New York and/or any
clearing corporation); act of civil or military authority; sabotage; natural
emergency; epidemic; war or other government actions; civil disturbance; flood,
earthquake, fire, other catastrophe; strike or other labor disturbance by
employees of nonaffiliates; government, judicial, or self regulatory
organization order, rule or regulation; riot; energy or natural resource
difficulty or shortage; and inability to obtain materials, equipment, or
transportation, provided, in all cases, the Trustee has acted under the Prudent
Man Standard of Care to mitigate, control, and prevent losses and expenses due
to such circumstances.
5.8 The Trustee shall have no responsibility with respect to: (i) the selection
or monitoring of any insurance policies or insurance contracts held in the Trust
or the insurers issuing such policies or contracts; or (ii) the payment of any
premiums with respect to such policies or contracts.
5.9 The duties of the Trustee shall be limited to the assets held in the Trust,
and the Trustee shall have no duties with respect to assets held by any other
person including, without limitation, any other trustee for the Plan.


--------------------------------------------------------------------------------



Article VI
Fees, Expenses and Taxes


6.1 PPL shall pay the reasonable expenses incurred by the Trustee in or as a
result of the performance of its duties hereunder, including reasonable fees and
expenses for services rendered to the Trustee, and such compensation to the
Trustee as may be agreed upon in writing from time to time between PPL and the
Trustee.
6.2 If PPL fails to pay any such expenses and compensation as provided for in
Paragraphs 6.1, the Trustee shall pay them from the Trust Fund.
6.3 Any taxes, including personal property taxes, income taxes, transfer taxes
and other taxes of any kind whatsoever that may under any existing or future
laws be assessed against or levied upon or in respect of the Trust Fund or its
assets or any interest therein shall be paid by PPL. The word "taxes" in this
Article VI shall be deemed to include any interest or penalties that may be
levied or imposed in respect to any taxes.


--------------------------------------------------------------------------------



Article VII
Accounts of the Trustee


7.1 The Trustee shall keep accurate and detailed accounts of all investments,
receipts and disbursements and other transactions hereunder, and all accounts,
books and records relating thereto shall be open at all reasonable times to
inspection and audit by any person or persons designated by PPL. The cost of any
audit if requested by PPL shall be paid by PPL.
7.2 Within ninety (90) days following the close of each calendar year, the
Trustee shall file with PPL a written account setting forth all investments,
receipts, disbursements, and other transactions of the Trust Fund effected by it
during such fiscal year including a description of all securities and
investments purchased and sold, with the cost or net proceeds of such purchases
or sales, and showing all cash, securities and other property held, including
values at the end of such calendar year.
7.3 Upon the expiration of one hundred eighty days following the filing as above
provided of such account, such account shall be considered as final and binding
upon PPL, its subsidiaries, directors, former directors, Participants,
employees, former employees, retired employees, their beneficiaries, and the
Trustee, as if settled by a court of competent jurisdiction, and the Trustee
shall be forever released and discharged from any liability or accountability to
anyone in connection with or arising or resulting from any of the acts or
transactions shown therein, except with respect to such acts or transactions as
to which PPL shall within such one hundred eighty day period file with the
Trustee written objections or which involve manifest error, gross negligence,
willful misconduct or fraud.
7.4 Accounts of the Trustee need only be settled with PPL. Subject to any
express provision of applicable law as may be in effect from time to time to the
contrary, no other person or party shall be entitled to any accounting by the
Trustee.
7.5 Nothing contained in this Trust Agreement shall, however, preclude the
Trustee from having any of its accounts settled by a court of competent
jurisdiction. In any action or proceeding for settlement of the accounts of the
Trustee or concerning administration of the Trust Fund, PPL and the Trustee
shall be the only necessary parties thereto. To the extent provided by law,
service of any notice or process upon PPL shall be deemed for all purposes
service upon PPL's subsidiaries, directors, former directors, Participants,
employees, former employees, and retired employees of PPL, and their
beneficiaries and any final judgment in any such action or proceeding shall be
binding and conclusive on PPL, employees, former employees, directors, former
directors and retired employees of PPL and their beneficiaries and the Trustee.


--------------------------------------------------------------------------------



Article VIII
Resignation or Removal of the Trustee


8.1 The Trustee may be removed by PPL to the extent provided in Article X at any
time upon sixty days notice in writing. The Trustee shall have the right to
resign at any time by giving sixty days notice in writing to PPL, provided that
such resignation shall not become effective until a successor trustee has
accepted its appointment. Upon such removal or notice of resignation of the
Trustee, provided the Trust is not revoked, PPL shall appoint and designate a
successor Trustee, which shall be a corporate trustee qualified to conduct trust
business in Pennsylvania, which is independent of and not subject to control by
PPL. Such successor trustee shall qualify as such by delivering a written
acceptance of the trust to PPL and the retiring Trustee, and thereupon all the
provisions hereof shall relate and be applicable to such successor Trustee.
Until the effective date of the assumption by the successor Trustee of its
duties under this Trust Agreement, the retiring Trustee shall continue to
function and be bound hereunder as trustee hereof. Upon receipt of such written
acceptance the retiring Trustee shall forthwith file with PPL a written account
of its acts in the same form as its annual account above provided for in Article
VII from the date of its last annual account to the date of the acceptance of
the Trust by the successor trustee and settlement of such account shall be
accomplished as in Article VII. Upon the filing of such account, the retiring
Trustee shall transfer and deliver the Trust Fund to the successor Trustee but
shall be entitled to reserve therefrom and hold such assets as it may reasonably
deem necessary to provide for any and all expenses and payments properly
chargeable against the Trust Fund or for which the Trust Fund may be liable or
to which the retiring Trustee may be entitled by way of fees and expenses in the
settlement of its account. If the assets so withheld are insufficient or
excessive for such purposes, the retiring Trustee shall be entitled to
reimbursement for any deficiency out of the Trust Fund from the successor
Trustee, or shall deliver the excess to the successor Trustee, as the case may
be. To the extent permitted by law, upon the transfer of the Trust Fund as above
provided and the settlement of its account, the retiring Trustee's previous
annual accounts having been settled as provided in Article VII, the retiring
Trustee shall thereupon be discharged from any further duty, obligation or
responsibility with respect to the operation of the Trust Fund or any matter
connected therewith prior to the delivery of said written acceptance except
matters which relate to manifest error, gross negligence, willful misconduct or
fraud.
8.2 If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 8.1 hereof, by the effective date of resignation or
removal under Section 8.1. If no such appointment has been made, provided PPL
has not revoked the Trust, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


--------------------------------------------------------------------------------



Article IX
Action of PPL


Any action of PPL pursuant to any of the provisions of this Trust Agreement
shall be evidenced by a written notice or direction to such effect over the
signature of: i) any officer or ii) other representative of PPL who shall have
been certified to the Trustee by the President, Treasurer or Secretary of PPL as
having such authority. The Trustee shall be fully protected in acting in
accordance with such notices or directions. All communications from PPL to the
Trustee shall be in writing, signed by the person designated as having such
authority as PPL shall certify to the Trustee, and the Trustee shall act and be
fully protected in acting in accordance with such communications.


--------------------------------------------------------------------------------



Article X
Reservation of Powers


10.1 PPL expressly reserves the powers to:
(a) remove the Trustee;
(b) direct the investment and reinvestment of the principal and income of the
Trust Fund; it shall be the duty of the Trustee to act strictly in accordance
with such investment directions, and any changes therein, as so communicated to
the Trustee from time to time in writing. To the maximum extent permitted by
law, the Trustee shall have no duty or responsibility (i) to advise with respect
to, or inquire as to the propriety of, any such investment direction or (ii) for
any investment decisions made with respect to the Trust by PPL. In the absence
of investment direction, the Trustee shall invest Trust assets in any manner
permitted under Section 5.1.
10.2 PPL expressly reserves the powers to:
(a) modify, alter, amend, terminate or revoke, in whole or in part, this Trust
Agreement and the trust hereby created to any extent and in any respect deemed
advisable by PPL, through an action of PPL that is in writing duly executed and
acknowledged and delivered to the Trustee; provided however, that the rights,
duties, powers, liabilities or immunities of the Trustee hereunder shall not be
changed without its written consent, except as provided upon the Trustee's
removal in Article VIII;
(b) withdraw from the Trust Fund any property forming a part of the Trust Fund,
any such withdrawal shall be considered a revocation of this Trust solely with
respect to such property;
(c) reallocate amounts among Plan Accounts in the Trust Fund;
(d) require the Trustee to furnish such information as may be reasonably
requested in regard to the operations of the Trust Fund and the investment
thereof;
(e) contribute to the Trust Fund property other than cash or marketable
securities to the extent not expressly prohibited by the Plans or within the
terms of this Trust, if acceptable to the Trustee.
10.3 For purposes of this Trust Agreement, a Change in Control shall be deemed
to have occurred
(a) if one of the following events occurs:
(I) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's shareowners
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;
(II) any Person becomes the Beneficial Owner, as defined below, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities entitled to
vote generally in the election of directors;
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (I) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or at least 60% of the combined voting power of the
securities of such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (II) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (excluding in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding securities;
(IV) the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(V) the Board of Directors adopts a resolution to the effect that a "Change in
Control" has occurred or is anticipated to occur.
(b) For purposes of this Trust Agreement, a "Potential Change in Control" shall
be deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:
(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;
(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control;
(III) the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred; or
(IV) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 5% or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors.
Notwithstanding the foregoing, a "Potential Change in Control" shall not be
deemed to occur if (i) a Person acquired such beneficial ownership of 5% or more
of the Company's outstanding common shares but less than 20% and such Person has
reported or is required to report such ownership on Schedule 13G under the
Securities Exchange Act of 1934 (the "Exchange Act") (or any comparable or
successor report); (ii) a Person acquired such beneficial ownership of 5% or
more of the Company's outstanding common shares and such Person has reported or
is required to report such ownership under Schedule 13D under the Exchange Act
(or any comparable or successor report), which Schedule 13D does not state any
intention to or reserve the right to control or influence the management or
policies of the Company or engage in any of the actions specified in Item 4 of
such Schedule (other than the disposition of the common shares) and, within 10
business days of being requested by the Company to advise it regarding the same,
certifies to the Company that such Person acquired common shares amounting to 5%
or more of the Company's outstanding common shares inadvertently and who or
which, together with all Affiliates thereof, thereafter does not acquire
additional common shares while the Beneficial Owner, as such term is defined in
or used by Regulation 13D-G as promulgated under the Exchange Act, of 5% or more
of the common shares then outstanding; provided, however, that if the Person
requested to so certify fails to do so within 10 business days, then a Potential
Change in Control shall be deemed to have occurred immediately after such
10-Business-Day period; or (iii) any Person who becomes the Beneficial Owner of
5% or more of the common shares then outstanding due to the repurchase of common
shares by the Company unless and until such Person, after becoming aware that
such Person has become the Beneficial Owner of 5% or more of the common shares
then outstanding, acquires beneficial ownership of additional common shares
representing 1% or more of the common shares then outstanding.
(c) For purposes of this Paragraph 10.3:
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) PPL or any of its subsidiaries, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of PPL or any of its Affiliates (as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of PPL in substantially the
same proportions as their ownership of stock of PPL.
10.4 The Board of Directors or the Chief Executive Officer may notify the
Trustee in writing as promptly as practicable following the occurrence of a
Change in Control or Potential Change in Control, and the Trustee shall not be
charged with knowledge of such Change in Control or Potential Change in Control
in the absence of written notification.




--------------------------------------------------------------------------------



Article XI
Surplus Plan Accounts and Termination of Trust


Unless the Trust is terminated or revoked under Article X, the Trust shall not
terminate until the date that the Director Plans Trust terminates.


--------------------------------------------------------------------------------



Article XII
Merger or Consolidation of the Trustee


Any corporation into which the Trustee may be merged or with which it may be
consolidated, or any corporation resulting from any merger, reorganization or
consolidation to which the Trustee may be a party, or any corporation to which
all or substantially all of the trust business of the Trustee may be transferred
shall be the successor of the Trustee hereunder without the execution or filing
of any instrument or the performance of any further act; provided that in case
of any such transfer of trust business the transferee corporation shall file
with PPL written acceptance of the Trust hereby created.


--------------------------------------------------------------------------------



Article XIII
Miscellaneous


13.1 This Trust Agreement, as amended from time to time, shall be administered,
construed and enforced according to the laws of the Commonwealth of Pennsylvania
and in courts situated in that Commonwealth. The situs of the Trust shall be
Lehigh County, Pennsylvania.
13.2 This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
13.3 Nothing in this Trust Agreement shall require PPL to retain any director or
employee in its service or the service of any of its subsidiaries.
13.4 The Trustee by joining in the execution of this Trust Agreement hereby
signifies its acceptance of the Trust hereby created.
13.5 Notwithstanding anything in this Trust Agreement to the contrary, this
Trust shall terminate no later than twenty one years after the death of the last
survivor in being upon the cessation of PPL's powers under Article X of the
class consisting of the persons entitled to receive benefits under the Plans.
13.6 No attempt by any person entitled to benefits under the Plans to assign,
alienate, anticipate, sell, transfer, pledge, encumber or place a charge upon
any benefit or any installment thereof shall be recognized by the Trustee, nor
shall the Trustee recognize any such attempt to attach or garnish or otherwise
subject the Trust Fund or any benefit or any installment thereof to legal
process, except as the Trustee may be required to do by law.
13.7 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
13.8 This Trust Agreement shall be binding upon any successors or assigns of PPL
and any transferee(s) of all or substantially all of PPL's assets.
13.9 Any notice to the Trustee shall be sent to the following:



 
Wachovia Bank, N.A.
Attn: Heather E. Lineaweaver
600 Penn Street, 1st Floor PA6450
Reading, PA 19602
     
Any notice to PPL shall be sent to the
     
PPL Corporation
Attn: James E. Abel
Two North Ninth Street
Allentown, Pennsylvania 18101





Either party hereto may designate a new representative for the purpose of
receiving notices by notifying the other party in writing of the name and
address of such new representative.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the
authorized officers of the parties hereto.



   
PPL CORPORATION
ATTEST:
   
                                                         
 
By:                                                                     
   
Name:   James E. Abel                                      
   
Title:    Vice President-Finance and Treasurer  
   
Date:                                                                  








   
WACHOVIA BANK, N.A. AS TRUSTEE
ATTEST:
   
                                                         
 
By:                                                                     
   
Name:                                                                
   
Title:                                                                   
   
Date:                                                                  


